HAWKINS, Presiding Justice,
for the Court:
Dr. Eugene Hesdorffer has appealed a judgment of the Madison County Chancery Court dismissing his complaint to cancel as a cloud on his property a deed to the defendant Pearl River Valley Water Supply District. The district moved to dismiss the complaint for failure to state a cause of action under Rule 12(b)(6) of the Mississippi Rules of Civil Procedure because Hesdorf-fer had not deraigned title as required by Miss.Code Ann. § 11-17-35 (1972).
This case is controlled by Carpenter v. Haggard, 538 So.2d 776 (Miss.1989). The Mississippi Rules of Civil Procedure, 81(h), Appendix B, supplanted Miss.Code Ann. § 11-17-35. Rule 81(h) was not disapproved by S.Con.Res. 617, 1982 Miss.Laws 675; also see, Miss.Code Ann. § 9-3-71.
REVERSED AND REMANDED.
ROY NOBLE LEE, C.J., DAN M. LEE, P.J., and ROBERTSON, ANDERSON, PITTMAN and BLASS, JJ., concur.
SULLIVAN, J., concurs in result only.
PRATHER, J., not participating.